UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 COMMISSION FILE NUMBER 000-51710 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [ ] Form 10-K [ ] Form 20-F [ ] Form 11-K [X ] Form 10-Q [ ] Form N-SAR [ ] Form N-CSR For Period Ended: June 30, 2009 [ ] Transition Report on Form 10-K [] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I - REGISTRANT INFORMATION CROSS CANYON ENERGY CORP. Full Name of Registrant Former Name if Applicable 6630 Cypresswood Drive, Suite 200 Address of Principal Executive Offices (Street and Number) Spring, Texas 77379 City, State and Zip Code PART II - RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25 (b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed.) The Company's Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2009, cannot be filed within the prescribed time period because the Company requires additional time for compilation andreview to insure adequate disclosure of certain information required to be included in the Form 10-Q. The Company's Quarterly Report on Form 10-Q will be filed on or before the 5th calendar day following the prescribed due date. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification. Carl A. Chase 559-6060 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [ ] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X ] Yes [] No TheQuarterly Reporton Form 10-Q will reflect the Voyager Gas Corporation acquisition completed on September 2, 2008, andthe financial statements presented in the Quarterly Report shall include: (a) with respect to the Company as successor: (i) consolidated balance sheets as of June 30, 2009 and December 31, 2008; (ii) consolidated statements of operations for thethree and six month periods ended June 30, 2009; (iii) consolidated statement of changes in stockholders' equity for the period December 31, 2008 through June 30, 2009; and (iv) consolidated statements of cash flows for the six month period ended June 30, 2009; and (b) with respect to Voyager Gas Corporation, as our predecessor following our acquisition thereof on September 2, 2008: (i)statements of operationsfor the three and six month periods ended June 30, 2008 and (ii) statements of cash flows for the six month period ended June 30, 2008. If so, attach an explanation of the anticipated change, both narratatively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Cross Canyon Energy Corp. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2009 By: /s/Carl A. Chase Carl A. Chase, Principal Financial and Accounting Officer
